7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Launeil SANDERS;  Dorothy Sanders Craig;  Janice Ray West,Plaintiffs-Appellants,v.CITY OF GASTONIA;  State of North Carolina, Defendants-Appellees.
No. 93-1423.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 15, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-92-434-3-MU)
Launeil Sanders, Dorothy Sanders Craig, Janice Ray West, Appellants Pro Se.
Melissa Lou Trippe, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Launeil Sanders, Dorothy Sanders Craig, and Janice Ray West appeal from the district court's order dismissing their 42 U.S.C. § 1983 action for lack of federal jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sanders v. City of Gastonia, No. CA-92-434-3-MU (W.D.N.C. Mar. 5, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellants make a vague allegation of the false arrest of Janice West, which we construe to be a part of their factual background for the child custody issue.  This opinion does not preclude the filing of any federal complaint regarding any independent federal claim